DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 8 April 2020. It is noted that this application benefits from Provisional Patent Application Serial No. 62/835,405 filed 17 April 2019. The Information Disclosure Statement (IDS) filed 29 June 2022 has been entered and considered. Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 14 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 14 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of calculating prorated services values for clients utilizing services provided by a service provider over defined time periods, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to adjust values/costs of services provided to a client when time periods for utilization of the services overlap or otherwise require adjustment based on defined time periods, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., agreements in the form of contracts and business relations).
 
Further limitations are directed to ineligible Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations and processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…retrieving a first set of input information that is associated with a first client and unique to the first client of a plurality of clients associated with a service provider, the first set of input information including at least a scheduled time duration indicative of a predetermined time period that the first client is to utilize a service provided by the service provider, a value associated with utilizing the service provided by the service provider during the scheduled time duration, and a first proration calculation associated with the first client;…”, “…obtaining a request to generate a prorated value for the first client;…”, and “…sending the first prorated value to a first portion of memory associated with the first client.…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of prorating services by adjusting values/costs of services provided to a client when time periods for utilization of the services overlap or otherwise require adjustment based on defined time periods, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., agreements in the form of contracts and business relations), as set forth in the 2019 PEG. 

Further, under the revised guidance, mathematical processes and mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…identifying a first time period that the first client has utilized the service provided by the service provider;…”, “…determining an overlap period indicating a similar time duration between the scheduled time duration and the first time period;…”, “…generating a first model unique to the first client and representing an interaction between the first set of input information, the first time period, and the overlap period;…” and “…processing the first model to generate a first prorated value based on the first proration calculation that is a prorated version of the value associated with the scheduled time duration;…”. Respectfully, absent further clarification of the processing steps executed by the recited device and interface (claim 8) and/or functions conveyed by the recitation of “computer-implemented” (claim 1), given a time period designated for a client to use services and an overlap with another time period, one of ordinary skill in the art could reasonably identify time periods and calculate a prorated value by applying human mental processing and/or utilizing pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception are limited to the recited “memory” and the indication that the method is “computer-implemented” as designated by the preamble of the claim. Claim 8 specifies that a device having an API and an application executing on the device is engaged in the execution of the recited steps/functions. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Merely using a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.


Each of the above noted limitations states a result (e.g., inputs are retrieved, overlapping time periods are identified, prorated values are generated etc.) as associated with a respective “device” or “application” (system claim 8) and/or as achieved by a method that is computer-implemented. Beyond the general statement that a “device”, “application”, and “memory” are engaged and utilized in some manner by the claimed invention, the limitations provide no further clarification with respect to the functions performed by the “device” and “computer” in producing the claimed result. A recitation of “computer-implemented” or “by a device”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably considered a general use of generic computing technology to perform an abstract idea (i.e., prorating services). The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating prorations), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of calculating prorated services values for clients utilizing services provided by a service provider over defined time periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory and/or sending information over a network. The claimed calculating prorated services values for clients utilizing services provided by a service provider over defined time periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0334723, Examiner notes paragraphs [0136]-[0139]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., input information and a request); (2) storing and retrieving information and data from a generic computer memory (e.g., time periods for service access); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., proration calculations). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of calculating prorated services values for clients utilizing services provided by a service provider over defined time periods. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., calculating prorated services values for clients utilizing services provided by a service provider over defined time periods, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of calculating prorated services values for clients utilizing services provided by a service provider over defined time periods benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 14, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 9-13, and 15-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



[4]	Claim(s) 1-4, 6-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzkin et al. (United States Patent Application Publication No. 2018/0197161).

With respect to claim 1, Kuzkin et al., disclose a computer-implemented method comprising: retrieving a first set of input information that is associated with a first client and unique to the first client of a plurality of clients associated with a service provider (Kuzkin et al.; paragraphs [0040] [0063] [0070]; See at least input information from individual subscribers accessible by the system. See further information including subscriptions and terms with each vendor), the first set of input information including at least a scheduled time duration indicative of a predetermined time period that the first client is to utilize a service provided by the service provider (Kuzkin et al.; paragraphs [0063]-[0065]; See at least each purchase includes a monthly billing cycle which specifies dates. The specified dates are reasonably a predetermined time period), a value associated with utilizing the service provided by the service provider during the scheduled time duration (Kuzkin et al.; paragraphs [0062] [0063]; See at least calculated cost for the monthly time period), and a first proration calculation associated with the first client (Kuzkin et al.; paragraphs [0062] [0064]; See at least specified prorations associated with each service); obtaining a request to generate a prorated value for the first client (Kuzkin et al.; paragraph [0064]; See at least generation of prorated values for each time period based on composition of services); identifying a first time period that the first client has utilized the service provided by the service provider (Kuzkin et al.; paragraphs [0064] [0065]; See at least old period and new period); determining an overlap period indicating a similar time duration between the scheduled time duration and the first time period (Kuzkin et al.; paragraphs [0064]-[0067]; See at least old period and new period overlapping and separate proration calculations for each); generating a first model unique to the first client and representing an interaction between the first set of input information, the first time period, and the overlap period (Kuzkin et al.; paragraphs [0064]-[0067]; See at least subscription alignment for overlapping subscriptions. See further consolidated prorations and cost calculations based on the combination of subscriptions, i.e., a model); processing the first model to generate a first prorated value based on the first proration calculation that is a prorated version of the value associated with the scheduled time duration (Kuzkin et al.; paragraphs [0067]-[0068] [0073]-[0074]; See at least consolidated invoice for combined overlapping services); and sending the first prorated value to a first portion of memory associated with the first client (Kuzkin et al.; paragraphs [0052] [0053][0070]; See at least reconciliation and billing information stored for each subscriber and subscriptions).
With respect to claim 2, Kuzkin et al., disclose a method further comprising: receiving the first set of input information from a first client device associated with the first client (Kuzkin et al.; paragraphs [0052]-[0054] [0063]-[0064]; See at least subscriber initiates transactions and reconciliation, billing, and proration models are stored in memory associated with each subscriber); and storing the first set of input information in the first portion of memory associated with the first client, wherein each portion of memory is configured to maintain input information of each client of the service provider (Kuzkin et al.; paragraphs [0052]-[0054] [0063]-[0064] [0070]; See at least subscriber initiates transactions and reconciliation, billing, and proration models are stored in memory associated with each subscriber).With respect to claim 3, Kuzkin et al., disclose a method wherein said outputting the first prorated value includes sending a report including the first prorated value to a first client device associated with the first client via an application programming interface (API) (Kuzkin et al.; paragraphs [0036]-[0038] [0064]-[0067]; See at least subscription information including prorations accessible via vendor API).With respect to claim 4, Kuzkin et al., disclose a method further comprising: identifying a second time period associated with the first client (Kuzkin et al.; paragraphs [0062] [0064]; See at least new period. The new period is reasonably a second time period associated with the client/subscriber); determining a second overlap time period indicating a common time duration between the scheduled time duration and the second time period (Kuzkin et al.; paragraphs [0064]-[0065]; See at least the parent subscription and the upgrade subscription overlap in the monthly cycle); processing the first model to generate a second prorated value based on the first proration calculation and utilizing the second overlap time period to generate a second prorated value prorated from the value associated with the scheduled time duration (Kuzkin et al.; paragraphs [0063]-[0064]; See at least second proration associated with the combined original subscription and the upgrade subscription); combining the second prorated value with the first prorated value in a combined prorated value (Kuzkin et al.; paragraphs [0063] [0064]; See at least the upgrade proration is a combined proration including the original and the upgraded proration); and sending the combined prorated value to the first portion of memory associated with the first client (Kuzkin et al.; paragraphs [0052]-[0054] [0063]-[0064] [0070]; See at least subscriber initiates transactions and reconciliation, billing, and proration models are stored in memory associated with each subscriber).With respect to claim 6, Kuzkin et al., disclose a method wherein determining the overlap time period includes: accessing a calendar module to determine a day value representing a number of days and a month value representing a number of months for both the first time period and the scheduled time period (Kuzkin et al.; paragraphs [0062] [0063] [0072] [0075]; See at least determinations of consolidated invoicing based on months and anniversary dates for multiple subscriptions); comparing the day values and month values of the first time period and the scheduled time period to determine an overlap month value and an overlap day value indicating common months and days between the scheduled time period and the first time period (Kuzkin et al.; paragraphs (Kuzkin et al.; paragraphs [0062] [0063] [0072] [0075]; See at least determinations of consolidated invoicing based on months and anniversary dates for multiple subscriptions. See further, prorations combined into a consolidated invoice), wherein said overlap time period includes the overlap month value and the overlap day value (Kuzkin et al.; paragraphs [0062] [0063] [0072] [0075]; See at least prorating based on overlapping time periods for subscriptions).With respect to claim 7, Kuzkin et al., disclose a method said retrieving the first set of input information further includes: identifying the first portion of memory associated with the first client, wherein each of a series of clients include information stored in a specific portion of memory, wherein the first set of input information is retrieved from the first portion of memory responsive to identifying the first portion of memory associated with the first client (Kuzkin et al.; paragraphs [0052]-[0054] [0063]-[0064] [0070]; See at least subscriber initiates transactions and reconciliation, billing, and proration models are stored in memory associated with each subscriber).

[5]	Claims 8-9, 11-17, and 19-20 substantially repeat the subject matter addressed above with respect to claims 1-4, 6, and 7 as directed to the enabling system and computer-executable instructions. With respect to these elements, Kuzkin et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Kuzkin et al. paragraphs [0041]-[0043]). Accordingly, claims 8-9, 11-17, and 19-20 are rejected under the applied teachings as discussed above with respect to claims 1-4, 6, and 7.  


Allowable Subject Matter

[6]	Claims 5, 10, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dimmler et al., REAL TIME RECURRING DISTRIBUTOR BILLING FOR SUBSCRIPTION PRODUCTS, United States Patent Application Publication No. 2015/0127531, paragraphs [0062]-[0064]: Relevant Teachings: Dimmler et al. discloses a system and method which facilitates subscription management for software and data storage services. The system/method includes functionality to prorate service charges.

Pattabiraman et al., MANAGING SERVICE SUBSCRIPTIONS IN A NETWORK, United States Patent Application Publication No. 2010/0131393, paragraphs [0044]-[0046][0056]-[0078]: Relevant Teachings: Pattabiraman et al.  discloses a system and method which provides subscription bundles and packages for mobile of software services. The system/method includes functions to determine days short of a renewal date and calculate prorated fees for a package of services. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683